Powell, J.
The plaintiff in error was convicted in the police court of Atlanta, under a charge of disorderly and immoral conduct and keeping a disorderly house. She brought the case, by certiorari, to the superior court. The judge of that court sustained the certiorari and remanded the ease for further disposition in the police court. The plaintiff in error excepts to so much of the order as remands the case, and insists that the judge of the superior court should have' made a final disposition of the case by discharging the prisoner.
We find no error in this order. It is only when the case is absolutely and finally controlled -by some question of law that the judge of the superior’ court should render final- judgment, in sustaining a certiorari. The judge of the superior court had, of course, the right to grant a new trial; but, under the record, we would not have reversed the judgment if he had refused to plo so. There was evidence that the defendant kept a .disorderly house. Though this is a State offense, nevertheless, under express charter power, *493the police court of Atlanta is authorized to deal with it. Hood v. Von Glahn, 88 Ga. 413 (14 S. E. 564); Anderson’s Code of Atlanta, §33.
Not only this, but, under the city charter and the general law, ■the recorder is ex-officio a justice of the peace for the purpose of committing defendants for State offenses disclosed in investigations made in the police eouft. Political Code, § 699; Code of Atlanta, §§22, 198, 201, 307, 316. The judge of the superior court was authorized to remand the case, that the city recorder might exercise his jurisdiction in this respect. Judgment affirmed.